--------------------------------------------------------------------------------


Exhibit 10.21


FREEPORT-McMoRan COPPER & GOLD INC.
PERFORMANCE INCENTIVE AWARDS PROGRAM




1.     Purpose.  The purpose of the Performance Incentive Awards Program (the
“Plan”) of Freeport-McMoRan Copper & Gold Inc. (the “Company”) is to provide
greater incentives for certain key management, professional and technical
employees whose performance in fulfilling the responsibilities of their
positions can significantly affect the performance of the Company or its
operating units. The Plan provides an opportunity to earn, as additional
compensation, incentive payments in the form of cash and, upon certain
conditions set forth hereinbelow, shares or rights to receive shares of stock of
the Company based on the employee’s individual performance and on the results
achieved by the Company and by the operating or staff unit for which the
employee performs services.
 
2.     Administration.  Except to the extent powers are reserved herein to the
Corporate Personnel Committee of the Company’s Board of Directors (the
“Committee”), the Plan shall be administered by the Chairman of the Board or
President of the Company who shall have full authority to interpret the Plan and
from time to time adopt rules and regulations for carrying out the Plan.  The
Committee may provide directions to the Chairman of the Board or President,
either as guidelines or in particular cases.
 
3.     Eligibility for Participation.  Each year the Chairman of the Board or
President shall select the key managerial, professional or technical employees
of the Company or of any of its subsidiaries who shall be eligible for
participation in the Plan during that year.  The Chairman of the Board or
President may in his discretion make such selection, in whole or in part, on the
basis of minimum salary levels, or position-point levels.
 
The selection of an employee for eligibility in a particular year shall not
constitute entitlement either to an incentive payment under the Plan for that
year or to selection for eligibility in any subsequent year.  Selection of
employees for eligibility in a particular year will ordinarily be made in
January of that year, but selection of any employee or employees may be made at
any subsequent time or times in such year.
 
No officer or employee shall receive any incentive payment under the Plan for
any year during which such officer or employee was a participant in the
Freeport-McMoRan Copper & Gold Inc. 2005 Annual Incentive Plan, or any successor
plan.
 
4.     Determination of Target Incentives.  At the time each employee is
selected for eligibility in the Plan for a particular year, the Chairman of the
Board or President shall determine a target incentive or a target incentive
range for the employee with respect to that year.  Such incentive or range shall
be indicative of the value of the incentive payment which the employee might
expect to receive on the basis of strong performance by such employee, by the
Company and by such employee’s operating or staff unit, having regard to such
performance standards and objectives as may be established with respect to that
year.
 
1

--------------------------------------------------------------------------------


5.     Incentive Payments.  (a)    After the end of each year the Chairman of
the Board or President shall evaluate, or cause to be evaluated, the performance
of each employee selected for eligibility under the Plan for that year, as well
as the performance of the Company and the employee’s operating or staff
unit.  Based on such evaluation, the Chairman of the Board or President shall
determine whether an incentive payment shall be made to such employee for that
year and, if so, the amount of such payment.
 
(b)           Any such incentive payment shall be made in a combination of cash
and equity, including shares of stock (including restricted stock) of the
Company or rights to receive shares of stock (including restricted stock units)
of the Company, as the Chairman of the Board or President deems appropriate;
provided, however, the Chairman of the Board or President may determine that a
portion of the cash portion of such incentive payment shall be payable, at the
election of the recipient of such award, in an alternative form selected by the
Chairman of the Board or President.  Such alternative form may consist of either
shares of stock (including restricted stock) of the Company or rights to receive
shares of stock (including restricted stock units) of the Company, and the
Chairman of the Board or President shall determine the number of such shares or
rights that are equivalent in value to the portion of such incentive payment
subject to such payment election.  The portion of such incentive payment subject
to such payment election shall be, at the option of the Chairman of the Board or
President, either a fixed percentage selected by the Chairman of the Board or
President or a percentage selected by the recipient from a range of percentages
determined by the Chairman of the Board or President.  To the extent that a
portion of the incentive payment is to be made in shares of restricted stock or
restricted stock units at the recipient’s election, the Chairman of the Board or
President may determine that the number of such shares of restricted stock or
restricted stock units subject to such election shall include, as an incentive
premium, additional shares of restricted stock or restricted stock units,
respectively.  All shares of stock or rights to receive shares of stock of the
Company authorized under this Section 5 shall be issued under and pursuant to
the terms of a stock incentive plan adopted by the Company (the “SIP”), shall
contain such terms, conditions, and limitations as determined by the Committee
pursuant to the SIP, and shall be subject to all other applicable terms,
conditions, and limitations of the SIP.
 
(c)           The aggregate amount of all such incentive payments, the portions
thereof that may be payable in shares of stock or rights to receive shares of
stock, and the aggregate size of any such related incentive premiums shall be
submitted to the Committee for its approval.  Subject to such approval, each
such payment (less applicable withholding and other taxes) shall be made in the
forms determined in accordance with Section 5(b) hereof at such time established
by the Chairman of the Board or President or the Committee after such approval,
which shall in no event be later than February 28 of the year following the year
for which the incentive payments are made.  An individual who has been awarded
an incentive payment for a particular year need not be employed by the Company
or any of its subsidiaries at the time of payment thereof to be eligible to
receive such payment.
 
(d)           Notwithstanding any of the foregoing to the contrary, if an
individual selected for eligibility under the Plan for a particular year should
cease to be employed by the Company and its subsidiaries for any reason prior to
the end of such year, the Chairman of the Board or President shall evaluate, or
cause to be evaluated, the performance of such employee and the employee’s
operating or staff unit for the portion of such year prior to such cessation
of   
 
2

--------------------------------------------------------------------------------


employment.  Based on such evaluation, the Chairman of the Board or President
shall determine whether an incentive payment under the Plan shall be made to
such employee for that year and, if so, the amount of such payment.  The
aggregate amount of all such incentive payments shall be submitted to the
Committee for its approval.  Subject to such approval, each such payment (less
applicable withholding and other taxes) shall be made at such time established
by the Chairman of the Board or President or the Committee after such approval,
which may be made at any time during the year for which such incentive payments
are made but shall in no event be later than February 28 of the year following
such year.
 
6. Optional Deferral of Cash Payments.
 
(a)     If, prior to the date established pursuant to Section 6(b) hereof by the
Chairman of the Board or President or the Committee for any year for which
incentive payments are made, an employee selected for participation in the Plan
shall so elect, in accordance with procedures established by the Chairman of the
Board or President, all or any part of a cash incentive payment to such employee
with respect to such year shall be deferred and paid in one or more periodic
installments, not in excess of ten, at such time or times before or after the
date of such employee’s Termination of Employment (as hereinafter defined), but
not later than ten years after such date of Termination of Employment, as shall
be specified in such election.
 
(b)     If permitted in accordance with Section 6(a) above, an employee’s
election to defer all or any part of a cash incentive payment shall be made in
writing prior to January 1 of the year for which the incentive is made (or, as
to an employee whose hire date is a day other than January 1 and who is not then
a participant in any other account balance plan of or agreement with the Company
governed by Code §409A that permits elective deferrals by the employee, as
defined in Treasury Regulations §1.409A-1(c)(2)(i)(A), within 30 days after the
employee’s hire date (but only with respect to compensation paid for services to
be performed subsequent to the election)).  Such election shall be irrevocable
until the succeeding January 1. As permitted by Treasury Regulations
§1.409A-3(j)(4)(viii), an employee may cancel his deferral election due to an
unforeseeable emergency or a hardship distribution pursuant to Treasury
Regulations §1.401(k)-1(d)(3).
 
(c)     If and only if any cash incentive payment or portion thereof is so
deferred for payment after December 31 of the year following the year for which
the incentive payment is made, such cash incentive payment or portion thereof,
as the case may be, shall, commencing with January 1 of the year following the
year for which the incentive payment is made, be increased at a rate equal to
the prime commercial lending rate announced from time to time by JPMorgan Chase
Bank, N.A. (compounded quarterly) or at such other rate and in such manner as
shall be determined from time to time by the Committee.
 
(d)     If such employee’s Termination of Employment occurs for any reason other
than early or normal retirement under the retirement plan of the Company or a
subsidiary, or retirement with the consent of the Company outside the plan and
if, on the date of such Termination of Employment, there remain unpaid any
installments of cash incentive payments which have been deferred as provided in
this Section 6, the Committee or the Chairman of the Board or President may, in
its or his discretion, direct the payment to such employee of the aggregate
amount of such unpaid installments in a lump sum, notwithstanding such
election.  
 
3

--------------------------------------------------------------------------------


Subject to the terms of the Plan and applicable law, the Committee may delegate
to one or more officers or assistant officers of the Company its authority set
forth in the immediately preceding sentence, subject to such terms and
limitations as the Committee shall determine.  Solely for purposes of this
Section 6, the term “Termination of Employment” shall mean the cessation of the
rendering of services, whether or not as an employee, to any and all of the
following entities: the Company; any subsidiary of the Company; McMoRan
Exploration Co.; any subsidiary of McMoRan Exploration Co.; any corporation or
other entity in which any two or more of the aforementioned entities
collectively possess, directly or indirectly, equity interests representing at
least 50% of the total ordinary voting power or at least 50% of the total value
of all classes of equity interests of such corporation or other entity; and any
law firm rendering services to any of the foregoing entities provided such law
firm consists of at least two or more members or associates who are or were
officers of the Company, any subsidiary of the Company, McMoRan Exploration Co.,
or any subsidiary of McMoRan Exploration Co.
 
7.     General Provisions.  The selection of an employee for participation in
the Plan shall not give such employee any right to be retained in the employ of
the Company or any of its subsidiaries, and the right of the Company and of such
subsidiary to dismiss or discharge any such employee is specifically reserved.
The benefits provided for employees under the Plan shall be in addition to, and
in no way preclude, other forms of compensation to or in respect of such
employee.
 
8.     Amendment or Termination.  The Committee may from time to time amend or
at any time terminate the Plan.
 

 
4

--------------------------------------------------------------------------------

 
